







U.S. Auto Parts Network, Inc.
2016 Equity Incentive Plan
Form of Performance Cash Bonus Award Grant Notice


U.S. Auto Parts Network, Inc. (the “Company”) hereby grants to Participant a
Performance Cash Bonus Award (the “Award”) under the U.S. Auto Parts Network,
Inc. 2016 Equity Incentive Plan (the “Plan”) as further specified on Exhibit A
hereto. This Award is subject to all of the terms and conditions set forth in
this Performance Cash Bonus Award Grant Notice (the “Grant Notice”) and in the
Performance Cash Bonus Award Agreement (the “Agreement”) and the Plan, both of
which are attached hereto and incorporated herein in their entirety. Capitalized
terms not explicitly defined in this Grant Notice but defined in the Plan or the
Agreement will have the same definitions as in the Plan or the Agreement.
Participant:
 
 
 
Date of Grant:
 







Performance Objectives:
The Award represents the right to receive a cash bonus only when the performance
objectives set forth on Exhibit A have been achieved during the performance
period ended December 29, 2018. The Award is subject to the terms and conditions
set forth in the Agreement and in the Plan.



Subject to the terms and conditions of the Agreement and the Plan, the Award
shall vest and become payable in cash as follows:


As soon as practicable following the completion of such performance period, and
in any event no later than March 15, 2019, the Compensation Committee of the
Company’s Board of Directors (the “Committee”) shall determine whether the
performance objectives set forth on Exhibit A have been satisfied (the
“Determination Date”). The amount of cash bonus payable under this Award shall
be determined by the Committee based upon the extent to which the performance
objectives set forth on Exhibit A have been satisfied. If the minimum
performance objectives are not met, no cash bonus shall be payable to
Participant.


Additional Terms/Acknowledgements: Participant acknowledges receipt of, and
understands and agrees to, this Grant Notice, the Agreement, the Plan and the
stock plan prospectus for the Plan. Participant further acknowledges that as of
the Date of Grant, this Grant Notice, the Agreement and the Plan set forth the
entire understanding between Participant and the Company regarding this Award
and supersede all prior oral and written agreements, promises and/or
representations regarding this Award, with the exception, if applicable, of (i)
any written employment, offer letter or severance agreement, or any written
severance plan or policy specifying the terms that should govern this Award,
(ii) the Company’s stock ownership guidelines, and (iii) any compensation
recovery policy that is adopted by the Company or is otherwise required by
applicable law. By accepting this Award, Participant consents to receive this
Grant Notice, the Agreement, the Plan, the stock plan prospectus for the Plan
and any other Plan-related documents by electronic delivery and to participate
in the Plan through an on-line or electronic system established and maintained
by the Company or another third party designated by the Company.











--------------------------------------------------------------------------------





U.S. Auto Parts Network, Inc.
 
Participant
 
 
 
 
 
By:
 
 
 
 
Signature
 
Signature
Title:
 
 
Date:
 
Date:
 
 
 
 



Attachments: Performance Cash Bonus Award Agreement, 2016 Equity Incentive Plan,
Prospectus


















--------------------------------------------------------------------------------





Exhibit A
The Award vests contingent upon the Company’s achievement of the applicable
Adjusted EBITDA target in the chart below (the “Performance Objective”). For
purposes hereof, “Adjusted EBITDA” shall be defined as income before interest
expense, net, income tax provision, depreciation and amortization expense,
amortization of intangible assets, plus share-based compensation expense,
provided that the Committee may take into account additional one-time
adjustments in its sole discretion on the Determination Date.
The Performance Objective must be achieved in order for the applicable cash
bonus to vest.  If the minimum Performance Objective is not met (i.e. in excess
of $____________ in Adjusted EBITDA), no cash bonus will be payable to the
Participant.
The actual amount of the cash bonus to be earned will be assessed on a linear
basis and the degree to which the Company achieves the Performance Objective
(rounded down), as determined by the Committee on the Determination Date, will
determine the actual amount of cash bonus to be earned.


[chart]







--------------------------------------------------------------------------------





Attachment I


U.S. Auto Parts Network, Inc.
2016 Equity Incentive Plan
Form of Performance Cash Bonus Award Agreement
Pursuant to the accompanying Performance Cash Bonus Grant Notice (the “Grant
Notice”) and this Performance Cash Bonus Award Agreement (the “Agreement”), U.S.
Auto Parts Network, Inc. (the “Company”) has granted you a Performance Cash
Bonus Award (the “Award”) under the U.S. Auto Parts Network, Inc. 2016 Equity
Incentive Plan (the “Plan”) (the “Performance Cash Bonus”) set forth in the
Grant Notice. This Award is granted to you effective as of the date of grant set
forth in the Grant Notice (the “Date of Grant”). Capitalized terms not
explicitly defined in this Agreement but defined in the Plan or the Grant Notice
will have the same definitions as in the Plan or the Grant Notice.
1.Grant of the Award. This Agreement represents the Company’s unfunded and
unsecured promise to pay cash, at a future date, subject to the terms of this
Agreement and the Plan. This Award was granted in consideration of your services
to the Company or an Affiliate.
2.Vesting. This Award will vest, if at all, and become payable as set forth in
the Grant Notice. Subject to the terms of the Grant Notice, vesting will cease
upon the termination of your Continuous Service. Subject to the terms of the
Grant Notice, upon such termination of your Continuous Service, you will forfeit
(at no cost to the Company) any Performance Cash Bonus subject to this Award
that has not vested as of the date of such termination and you will have no
further right, title or interest in such Performance Cash Bonus.
3.Transferability. Except as otherwise provided in this Section 3, this Award is
not transferable, except by will or by the laws of descent and distribution and
prior to the time that the Performance Cash Bonus becomes payable in respect of
this Award, you may not transfer, pledge, sell or otherwise dispose of any
portion of the Performance Cash Bonus in respect of this Award. For example, you
may not use any portion of the Performance Cash Bonus in respect of this Award
as security for a loan, nor may you transfer, pledge, sell or otherwise dispose
of such Award. This restriction on transfer will lapse upon issuance to you of
the Performance Cash Bonus in respect of this Award.
(a)Beneficiary Designation. Upon receiving written permission from the Board or
its duly authorized designee, you may, by delivering written notice to the
Company, in a form approved by the Company to effect transactions under the
Plan, designate a third party who, in the event of your death, will thereafter
be entitled to receive any distribution of cash or other consideration to which
you were entitled at the time of your death pursuant to this Agreement. In the
absence of such a designation, in the event of your death, the executor or
administrator of your estate will be entitled to receive, on behalf of your
estate, such cash or other consideration.





--------------------------------------------------------------------------------







(b)Domestic Relations Orders. Upon receiving written permission from the Board
or its duly authorized designee, and provided that you and the designated
transferee enter into transfer and other agreements required by the Company, you
may transfer your right to receive any distribution of cash or other
consideration under this Award, pursuant to the terms of a domestic relations
order, official marital settlement agreement or other divorce or separation
instrument as permitted by applicable law that contains the information required
by the Company to effectuate the transfer. You are encouraged to discuss with
the Company’s General Counsel the proposed terms of any such transfer prior to
finalizing such domestic relations order, marital settlement agreement or other
divorce or separation instrument to help ensure the required information is
contained within the domestic relations order, marital settlement agreement or
other divorce or separation instrument.
4.Award Not a Service Contract. Your Continuous Service is not for any specified
term and may be terminated by you or by the Company or an Affiliate at any time,
for any reason, with or without cause and with or without notice.  This Award is
not an employment or service contract, and nothing in this Award (including, but
not limited to, the vesting of the Performance Cash Bonus subject to this Award
or the issuance of a cash bonus in respect of this Award), this Agreement, the
Plan or any covenant of good faith and fair dealing that may be found implicit
in this Award or Agreement or the Plan will: (i) create or confer upon you any
right or obligation to continue in the employ or service of, or affiliation
with, the Company or an Affiliate; (ii) constitute any promise or commitment by
the Company or an Affiliate regarding the fact or nature of future positions,
future work assignments, future compensation or any other term or condition of
employment, service or affiliation; (iii) create or confer upon you any right or
benefit under this Award unless such right or benefit has specifically accrued
under the terms of this Agreement or the Plan; or (iv) deprive the Company of
the right to terminate you at will and without regard to any future vesting
opportunity that you may have, subject to the terms of the Grant Notice. In
addition, nothing in this Award will obligate the Company or an Affiliate, their
respective stockholders, boards of directors, Officers or Employees to continue
any relationship that you might have as an Employee, Director or Consultant for
the Company or an Affiliate.
5.Tax Withholding Obligations.
(a)On or before the time you receive a distribution of any Performance Cash
Bonus in respect of this Award, and at any other time as reasonably requested by
the Company in accordance with applicable tax laws, you agree to make adequate
provision for any sums required to satisfy the federal, state, local and foreign
tax withholding obligations of the Company or any Affiliate that arise in
connection with this Award (the “Withholding Taxes”). Specifically, the Company
or an Affiliate may, in its sole discretion, satisfy all or any portion of the
Withholding Taxes relating to this Award by any means it deems appropriate.
(b)Unless the Withholding Taxes of the Company and/or any Affiliate are
satisfied, the Company will have no obligation to issue to you any Performance
Cash Bonus in respect of the Award.
(c)In the event the Company’s obligation to withhold arises prior to the
issuance to you of a Performance Cash Bonus or it is determined after the
issuance of a





--------------------------------------------------------------------------------





Performance Cash Bonus to you that the amount of the Company’s withholding
obligation was greater than the amount withheld by the Company, you agree to
indemnify and hold the Company harmless from any failure by the Company to
withhold the proper amount.
6.Tax Consequences. The Company has no duty or obligation to minimize the tax
consequences to you of this Award and will not be liable to you for any adverse
tax consequences to you arising in connection with this Award. You are hereby
advised to consult with your own personal tax, financial and/or legal advisors
regarding the tax consequences of this Award and by accepting this Award, you
have agreed that you have done so or knowingly and voluntarily declined to do
so.
7.Notices. Any notices provided for in this Agreement or the Plan will be given
in writing (including electronically) and will be deemed effectively given upon
receipt or, in the case of notices delivered by mail by the Company to you, five
days after deposit in the United States mail, postage prepaid, addressed to you
at the last address you provided to the Company. The Company may, in its sole
discretion, decide to deliver any documents related to this Award or
participation in the Plan by electronic means or to request your consent to
participate in the Plan by electronic means. By accepting this Award, you
consent to receive such documents by electronic delivery and to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.
8.Governing Plan Document. This Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of this Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. Except as
otherwise expressly provided in the Grant Notice or this Agreement, in the event
of any conflict between the terms in the Grant Notice or this Agreement and the
terms of the Plan, the terms of the Plan will control.
9.Effect on Other Employee Benefit Plans. The value of this Award will not be
included as compensation, earnings, salaries, or other similar terms used when
calculating your benefits under any employee benefit plan sponsored by the
Company or any Affiliate, except as such plan otherwise expressly provides. The
Company expressly reserves its rights to amend, modify, or terminate any of the
Company’s or any Affiliate’s employee benefit plans.
10.Severability. If any part of this Agreement or the Plan is declared by any
court or governmental authority to be unlawful or invalid, such unlawfulness or
invalidity will not invalidate any portion of this Agreement or the Plan not
declared to be unlawful or invalid. Any Section of this Agreement (or part of
such a Section) so declared to be unlawful or invalid will, if possible, be
construed in a manner which will give effect to the terms of such Section or
part of a Section to the fullest extent possible while remaining lawful and
valid.
11.Amendment. Any amendment to this Agreement must be in writing, signed by a
duly authorized representative of the Company. Notwithstanding anything in the
Plan to the contrary, the Board reserves the right to amend this Agreement in
any way it may deem necessary or advisable to carry out the purpose of the grant
as a result of any change in applicable laws or regulations or any future law,
regulation, interpretation, ruling, or judicial decision.





--------------------------------------------------------------------------------







12.Clawback/Recovery. This Award (and any compensation paid under this Award)
may be subject to recoupment in accordance with any clawback policy that the
Company is required to adopt pursuant to the listing standards of any national
securities exchange or association on which the Company’s securities are listed
or as is otherwise required by the Dodd-Frank Wall Street Reform and Consumer
Protection Act or other applicable law. No recovery of compensation under such a
clawback policy will be an event giving rise to a right to resign for “good
reason” or “constructive termination” (or similar term) under any agreement with
the Company.
13.Unsecured Obligation. This Award is unfunded, and as a holder of a vested
Performance Cash Bonus, you will be considered an unsecured creditor of the
Company with respect to the Company’s obligation, if any, to pay cash or other
property pursuant to this Agreement.
14.Compliance with Section 409A of the Code. This Award is intended to comply
with the “short-term deferral” rule set forth in Treasury Regulations Section
1.409A-1(b)(4). However, if (i) this Award fails to satisfy the requirements of
the short-term deferral rule and is otherwise not exempt from, and therefore
deemed to be deferred compensation subject to, Section 409A of the Code, (ii)
you are deemed by the Company at the time of your “separation from service” (as
such term is defined in Treasury Regulations Section 1.409A-1(h) without regard
to any alternative definition thereunder) to be a “specified employee” for
purposes of Section 409A(a)(2)(B)(i) of the Code, and (iii) any of the payments
set forth herein are issuable upon such separation from service, then to the
extent delayed commencement of any portion of such payments is required to avoid
a prohibited distribution under Section 409A(a)(2)(B)(i) of the Code and the
related adverse taxation under Section 409A of the Code, such payments will not
be provided to you prior to the earliest of (a) the date that is six months and
one day after the date of such separation from service, (b) the date of your
death, or (c) such earlier date as permitted under Section 409A of the Code
without the imposition of adverse taxation. Upon the first business day
following the expiration of such applicable Code Section 409A(a)(2)(B)(i)
period, all payments deferred pursuant to this Section 14 will be paid in a lump
sum to you, and any remaining payments due will be paid as otherwise provided
herein. Each installment of Performance Cash Bonus that vests under this Award
is a “separate payment” for purposes of Treasury Regulations Section
1.409A-2(b)(2).
15.Miscellaneous.
(a)The rights and obligations of the Company under this Award will be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder will inure to the benefit of, and be enforceable by, the
Company’s successors and assigns.
(b)You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of this Award.
(c)You acknowledge and agree that you have reviewed this Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting this Award, and fully understand all provisions of this Award.





--------------------------------------------------------------------------------







(d)This Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
(e)All obligations of the Company under the Plan and this Agreement will be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.
*    *    *
This Performance Cash Bonus Award Agreement will be deemed to be signed by you
upon the signing by you of the Performance Cash Bonus Award Grant Notice to
which it is attached.







